EXHIBIT 10.22

 

GUARANTEE AGREEMENT dated as of February 17, 2004, among PLIANT CORPORATION, a
Utah corporation (the “Parent Borrower”), Uniplast Industries Co., a Nova Scotia
company, (the “Canadian Subsidiary Borrower”), each of the subsidiaries of the
Parent Borrower listed on Schedule I hereto (the Canadian Borrower and each such
subsidiary individually, a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”; the Parent Borrower and the Subsidiary Guarantors,
individually a “Guarantor” and, collectively, the “Guarantors”) and CREDIT
SUISSE FIRST BOSTON, acting through its Cayman Islands Branch, as administrative
agent (the “Administrative Agent”) for the Lenders under the Credit Agreement
referred to below.

 

Reference is made to the Credit Agreement dated as of February 17, 2004 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Parent Borrower, the subsidiaries of the Parent Borrower
party thereto as domestic subsidiary borrowers (the “Domestic Subsidiary
Borrowers”), the Canadian Subsidiary Borrower (together with the Parent Borrower
and the Domestic Subsidiary Borrowers, the “Borrowers”), the lenders from time
to time party thereto (the “Lenders”), the Administrative Agent, Deutsche Bank
Trust Company Americas, as collateral agent (the “Collateral Agent”), General
Electric Capital Corporation, as co-collateral agent, and JPMorgan Chase Bank,
as syndication agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

The Lenders have agreed to make Loans to the Borrowers, and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Parent Borrower,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement.  The Borrowers have requested that the Subsidiary Guarantors
guarantee the Obligations (as defined below) by entering into this Agreement. 
Each of the Subsidiary Guarantors is a Subsidiary of the Parent Borrower and an
affiliate of the Domestic Subsidiary Borrowers and the Canadian Subsidiary
Borrower and acknowledges that it will derive substantial benefit from the
making of the Loans by the Lenders and the issuance of the Letters of Credit by
the Issuing Bank.  The obligations of the Lenders to make Loans and of the
Issuing Bank to issue Letters of Credit are conditioned on, among other things,
the execution and delivery by the Guarantors of a Guarantee Agreement in the
form hereof.  As consideration therefor and in order to induce the Lenders to
make Loans and the Issuing Bank to issue Letters of Credit, the Guarantors are
willing to execute this Agreement.

 

--------------------------------------------------------------------------------


 

Accordingly, the parties hereto agree as follows:

 


1.                                       GUARANTEE.  EACH GUARANTOR
UNCONDITIONALLY GUARANTEES, JOINTLY WITH THE OTHER GUARANTORS AND SEVERALLY, AS
A PRIMARY OBLIGOR AND NOT MERELY AS A SURETY, (A) THE DUE AND PUNCTUAL PAYMENT
OF (I) THE PRINCIPAL OF AND PREMIUM, IF ANY, AND INTEREST (INCLUDING INTEREST
ACCRUING DURING THE PENDENCY OF ANY BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR
OTHER SIMILAR PROCEEDING, REGARDLESS OF WHETHER ALLOWED OR ALLOWABLE IN SUCH
PROCEEDING) ON THE LOANS, WHEN AND AS DUE, WHETHER AT MATURITY, BY ACCELERATION,
UPON ONE OR MORE DATES SET FOR PREPAYMENT OR OTHERWISE, (II) EACH PAYMENT
REQUIRED TO BE MADE BY THE BORROWERS UNDER THE CREDIT AGREEMENT IN RESPECT OF
ANY LETTER OF CREDIT, WHEN AND AS DUE, INCLUDING PAYMENTS IN RESPECT OF
REIMBURSEMENT OF DISBURSEMENTS, INTEREST THEREON AND OBLIGATIONS TO PROVIDE CASH
COLLATERAL AND (III) ALL OTHER MONETARY OBLIGATIONS, INCLUDING FEES, COSTS,
EXPENSES AND INDEMNITIES, WHETHER PRIMARY, SECONDARY, DIRECT, CONTINGENT, FIXED
OR OTHERWISE (INCLUDING MONETARY OBLIGATIONS INCURRED DURING THE PENDENCY OF ANY
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR OTHER SIMILAR PROCEEDING, REGARDLESS OF
WHETHER ALLOWED OR ALLOWABLE IN SUCH PROCEEDING), OF EACH LOAN PARTY TO THE
SECURED PARTIES UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, (B) THE
DUE AND PUNCTUAL PERFORMANCE OF ALL COVENANTS, AGREEMENTS, OBLIGATIONS AND
LIABILITIES OF EACH LOAN PARTY UNDER OR PURSUANT TO THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS, (C) THE DUE AND PUNCTUAL PAYMENT AND PERFORMANCE OF ALL
OBLIGATIONS OF EACH LOAN PARTY, MONETARY OR OTHERWISE, UNDER EACH SWAP AGREEMENT
THAT (I) IS EFFECTIVE ON THE EFFECTIVE DATE WITH A COUNTERPARTY THAT IS A LENDER
(OR AN AFFILIATE OF A LENDER) AS OF THE EFFECTIVE DATE OR (II) IS ENTERED INTO
AFTER THE EFFECTIVE DATE WITH ANY COUNTERPARTY THAT IS A LENDER (OR AN AFFILIATE
THEREOF) AT THE TIME SUCH SWAP AGREEMENT IS ENTERED INTO AND (D) THE DUE AND
PUNCTUAL PAYMENT AND PERFORMANCE OF ALL MONETARY OBLIGATIONS OF EACH LOAN PARTY
IN RESPECT OF OVERDRAFTS AND RELATED LIABILITIES OWED TO ANY OF THE LENDERS (OR
ANY AFFILIATES THEREOF) OR WACHOVIA BANK N.A. (OR ANY AFFILIATES THEREOF)
ARISING FROM TREASURY, DEPOSITARY AND CASH MANAGEMENT SERVICES OR IN CONNECTION
WITH ANY AUTOMATED CLEARINGHOUSE TRANSFERS OF FUNDS (ALL THE MONETARY AND OTHER
OBLIGATIONS REFERRED TO IN THE PRECEDING CLAUSES (A) THROUGH (D) BEING
COLLECTIVELY CALLED THE “OBLIGATIONS”).  EACH GUARANTOR FURTHER AGREES THAT THE
OBLIGATIONS MAY BE EXTENDED OR RENEWED, IN WHOLE OR IN PART, WITHOUT NOTICE TO
OR FURTHER ASSENT FROM IT, AND THAT IT WILL REMAIN BOUND UPON ITS GUARANTEE
NOTWITHSTANDING ANY EXTENSION OR RENEWAL OF ANY OBLIGATION.


 

The Parent Borrower is entering into this Agreement as a Guarantor in order to
Guarantee the Obligations of the Domestic Subsidiary Borrowers and the Canadian
Subsidiary Borrower and each Borrower other than the Parent Borrower is entering
into this Agreement as a Guarantor in order to guarantee the obligations of the
other Borrowers, and the obligations of each Borrower under the foregoing
paragraph shall be construed accordingly.

 


2.                                       OBLIGATIONS NOT WAIVED.  TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR WAIVES PRESENTMENT TO, DEMAND
OF PAYMENT FROM AND PROTEST TO EACH OF THE BORROWERS OF ANY OF THE OBLIGATIONS,
AND ALSO WAIVES NOTICE OF ACCEPTANCE OF ITS GUARANTEE AND NOTICE OF PROTEST FOR
NONPAYMENT.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE OBLIGATIONS
OF EACH GUARANTOR HEREUNDER SHALL NOT BE AFFECTED BY (A) THE FAILURE OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY OTHER

 

2

--------------------------------------------------------------------------------


 

Secured Party to assert any claim or demand or to enforce or exercise any right
or remedy against any of the Borrowers or any other Subsidiary Guarantor under
the provisions of the Credit Agreement, any other Loan Document or otherwise,
(b) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of this Agreement, any other Loan Document, any
Guarantee or any other agreement, including with respect to any other Subsidiary
Guarantor under this Agreement, or (c) the failure to perfect any security
interest in, or the release of, any of the security held by or on behalf of the
Collateral Agent or any other Secured Party.


 


3.                                       SECURITY.  EACH OF THE GUARANTORS
AUTHORIZES THE COLLATERAL AGENT AND EACH OF THE OTHER SECURED PARTIES TO
(A) TAKE AND HOLD SECURITY PURSUANT TO THE SECURITY DOCUMENTS FOR THE PAYMENT OF
THIS GUARANTEE AND THE OBLIGATIONS AND EXCHANGE, ENFORCE, WAIVE AND RELEASE ANY
SUCH SECURITY, (B) APPLY SUCH SECURITY AND DIRECT THE ORDER OR MANNER OF SALE
THEREOF AS THEY IN THEIR SOLE DISCRETION MAY DETERMINE AND (C) RELEASE OR
SUBSTITUTE ANY ONE OR MORE ENDORSEES, OTHER SUBSIDIARY GUARANTORS OR OTHER
OBLIGORS.


 


4.                                       GUARANTEE OF PAYMENT.  EACH GUARANTOR
FURTHER AGREES THAT ITS GUARANTEE CONSTITUTES A GUARANTEE OF PAYMENT IN DOLLARS
WHEN DUE AND NOT OF COLLECTION, AND WAIVES ANY RIGHT TO REQUIRE THAT ANY RESORT
BE HAD BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY TO ANY OF THE
SECURITY HELD FOR PAYMENT OF THE OBLIGATIONS OR TO ANY BALANCE OF ANY DEPOSIT
ACCOUNT OR CREDIT ON THE BOOKS OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED
PARTY IN FAVOR OF ANY OF THE BORROWERS OR ANY OTHER PERSON.


 


5.                                       NO DISCHARGE OR DIMINISHMENT OF
GUARANTEE.  THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER SHALL NOT BE SUBJECT TO
ANY REDUCTION, LIMITATION, IMPAIRMENT OR TERMINATION FOR ANY REASON (OTHER THAN
THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS), INCLUDING ANY
CLAIM OF WAIVER, RELEASE, SURRENDER, ALTERATION OR COMPROMISE OF ANY OF THE
OBLIGATIONS, AND SHALL NOT BE SUBJECT TO ANY DEFENSE OR SETOFF, COUNTERCLAIM,
RECOUPMENT OR TERMINATION WHATSOEVER BY REASON OF THE INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY OF THE OBLIGATIONS OR OTHERWISE.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER SHALL
NOT BE DISCHARGED OR IMPAIRED OR OTHERWISE AFFECTED BY THE FAILURE OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY TO ASSERT
ANY CLAIM OR DEMAND OR TO ENFORCE ANY REMEDY UNDER THE CREDIT AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT, BY ANY WAIVER OR MODIFICATION OF ANY
PROVISION OF ANY THEREOF, BY ANY DEFAULT, FAILURE OR DELAY, WILFUL OR OTHERWISE,
IN THE PERFORMANCE OF THE OBLIGATIONS, OR BY ANY OTHER ACT OR OMISSION THAT MAY
OR MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF ANY GUARANTOR OR THAT
WOULD OTHERWISE OPERATE AS A DISCHARGE OF ANY GUARANTOR AS A MATTER OF LAW OR
EQUITY (OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL THE
OBLIGATIONS).


 


6.                                       DEFENSES OF THE BORROWERS WAIVED.  TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS WAIVES
ANY DEFENSE BASED ON OR ARISING OUT OF ANY DEFENSE OF ANY OF THE BORROWERS OR
THE UNENFORCEABILITY OF THE OBLIGATIONS OR ANY PART THEREOF FROM ANY CAUSE, OR
THE CESSATION FROM ANY CAUSE OF THE LIABILITY OF ANY OF THE BORROWERS, OTHER
THAN THE FINAL AND INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS.  THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES MAY, AT THEIR ELECTION, FORECLOSE
ON ANY SECURITY HELD BY ONE OR MORE OF THEM BY ONE OR MORE JUDICIAL OR

 

3

--------------------------------------------------------------------------------


 

nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any of the Borrowers or any other guarantor or exercise any
other right or remedy available to them against any of the Borrowers or any
other guarantor, without affecting or impairing in any way the liability of any
Subsidiary Guarantor hereunder except to the extent the Obligations have been
fully, finally and indefeasibly paid in cash.  Pursuant to applicable law, each
of the Guarantors waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against any of the Borrowers or any other Guarantor or guarantor,
as the case may be, or any security.


 

Each of the Guarantors agrees that its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent or any other Secured Party upon the bankruptcy or
reorganization of any of the Borrowers, any other Loan Party or otherwise.

 


7.                                       AGREEMENT TO PAY; SUBORDINATION.  IN
FURTHERANCE OF THE FOREGOING AND NOT IN LIMITATION OF ANY OTHER RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY HAS AT LAW OR IN EQUITY AGAINST
ANY GUARANTOR BY VIRTUE HEREOF, UPON THE FAILURE OF ANY OF THE BORROWERS OR ANY
OTHER LOAN PARTY TO PAY ANY OBLIGATION WHEN AND AS THE SAME SHALL BECOME DUE,
WHETHER AT MATURITY, BY ACCELERATION, AFTER NOTICE OF PREPAYMENT OR OTHERWISE,
EACH GUARANTOR HEREBY PROMISES TO AND WILL FORTHWITH PAY, OR CAUSE TO BE PAID,
TO THE ADMINISTRATIVE AGENT OR SUCH OTHER SECURED PARTY AS DESIGNATED THEREBY IN
SAME DAY FUNDS THE AMOUNT OF SUCH UNPAID OBLIGATIONS.  UPON PAYMENT BY ANY
GUARANTOR OF ANY SUMS TO THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY AS
PROVIDED ABOVE, ALL RIGHTS OF SUCH GUARANTOR AGAINST THE BORROWERS ARISING AS A
RESULT THEREOF BY WAY OF RIGHT OF SUBROGATION, CONTRIBUTION, REIMBURSEMENT,
INDEMNITY OR OTHERWISE SHALL IN ALL RESPECTS BE SUBORDINATE AND JUNIOR IN RIGHT
OF PAYMENT TO THE PRIOR INDEFEASIBLE PAYMENT IN FULL IN SAME DAY FUNDS OF ALL
THE OBLIGATIONS.  IN ADDITION, ANY INDEBTEDNESS OF ANY OF THE BORROWERS NOW OR
HEREAFTER HELD BY ANY SUBSIDIARY GUARANTOR IS HEREBY SUBORDINATED IN RIGHT OF
PAYMENT TO THE PRIOR PAYMENT IN FULL OF THE OBLIGATIONS.  IF ANY AMOUNT SHALL
ERRONEOUSLY BE PAID TO ANY GUARANTOR ON ACCOUNT OF (I) SUCH SUBROGATION,
CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR SIMILAR RIGHT OR (II) ANY SUCH
INDEBTEDNESS OF ANY OF THE BORROWERS, SUCH AMOUNT SHALL BE HELD IN TRUST FOR THE
BENEFIT OF THE SECURED PARTIES AND SHALL FORTHWITH BE PAID TO THE ADMINISTRATIVE
AGENT TO BE CREDITED AGAINST THE PAYMENT OF THE OBLIGATIONS, WHETHER MATURED OR
UNMATURED, IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS.


 


8.                                       INFORMATION.  EACH OF THE GUARANTORS
ASSUMES ALL RESPONSIBILITY FOR BEING AND KEEPING ITSELF INFORMED OF THE
FINANCIAL CONDITION AND ASSETS OF EACH OF THE BORROWERS, AND OF ALL OTHER
CIRCUMSTANCES BEARING UPON THE RISK OF NONPAYMENT OF THE OBLIGATIONS AND THE
NATURE, SCOPE AND EXTENT OF THE RISKS THAT SUCH GUARANTOR ASSUMES AND INCURS
HEREUNDER, AND AGREES THAT NONE OF THE ADMINISTRATIVE AGENT OR THE OTHER SECURED
PARTIES WILL HAVE ANY DUTY TO ADVISE ANY OF THE GUARANTORS OF INFORMATION KNOWN
TO IT OR ANY OF THEM REGARDING SUCH CIRCUMSTANCES OR RISKS.

 

4

--------------------------------------------------------------------------------


 


9.                                       REPRESENTATIONS AND WARRANTIES.  EACH
OF THE GUARANTORS REPRESENTS AND WARRANTS AS TO ITSELF THAT ALL REPRESENTATIONS
AND WARRANTIES RELATING TO IT CONTAINED IN THE CREDIT AGREEMENT ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS.


 


10.                                 TERMINATION.  THE GUARANTEES MADE HEREUNDER
(A) SHALL TERMINATE WHEN ALL THE OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL
AND THE LENDERS HAVE NO FURTHER COMMITMENT TO LEND UNDER THE CREDIT AGREEMENT,
THE LC EXPOSURE HAS BEEN REDUCED TO ZERO AND THE ISSUING BANK HAS NO FURTHER
OBLIGATION TO ISSUE LETTERS OF CREDIT UNDER THE CREDIT AGREEMENT AND (B) SHALL
CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME
PAYMENT, OR ANY PART THEREOF, OF ANY OBLIGATION IS RESCINDED OR MUST OTHERWISE
BE RESTORED BY ANY SECURED PARTY OR ANY GUARANTOR UPON THE BANKRUPTCY OR
REORGANIZATION OF ANY OF THE BORROWERS, ANY GUARANTOR OR OTHERWISE.


 


11.                                 BINDING EFFECT; SEVERAL AGREEMENT;
ASSIGNMENTS.  WHENEVER IN THIS AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED
TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE SUCCESSORS AND ASSIGNS OF SUCH
PARTY; AND ALL COVENANTS, PROMISES AND AGREEMENTS BY OR ON BEHALF OF THE
GUARANTORS THAT ARE CONTAINED IN THIS AGREEMENT SHALL BIND AND INURE TO THE
BENEFIT OF EACH PARTY HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  THIS
AGREEMENT SHALL BECOME EFFECTIVE AS TO ANY GUARANTOR WHEN A COUNTERPART HEREOF
EXECUTED ON BEHALF OF SUCH GUARANTOR SHALL HAVE BEEN DELIVERED TO THE
ADMINISTRATIVE AGENT, AND A COUNTERPART HEREOF SHALL HAVE BEEN EXECUTED ON
BEHALF OF THE ADMINISTRATIVE AGENT, AND THEREAFTER SHALL BE BINDING UPON SUCH
GUARANTOR AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, AND SHALL INURE TO THE BENEFIT OF SUCH GUARANTOR, THE ADMINISTRATIVE
AGENT AND THE OTHER SECURED PARTIES, AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, EXCEPT THAT NO GUARANTOR SHALL HAVE THE RIGHT TO ASSIGN ITS RIGHTS OR
OBLIGATIONS HEREUNDER OR ANY INTEREST HEREIN (AND ANY SUCH ATTEMPTED ASSIGNMENT
SHALL BE VOID).  IF ALL OF THE CAPITAL STOCK OF A SUBSIDIARY GUARANTOR IS SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF PURSUANT TO A TRANSACTION PERMITTED BY
SECTION 6.06 OF THE CREDIT AGREEMENT, SUCH SUBSIDIARY GUARANTOR SHALL BE
RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT WITHOUT FURTHER ACTION.  THIS
AGREEMENT SHALL BE CONSTRUED AS A SEPARATE AGREEMENT WITH RESPECT TO EACH
SUBSIDIARY GUARANTOR AND MAY BE AMENDED, MODIFIED, SUPPLEMENTED, WAIVED OR
RELEASED WITH RESPECT TO ANY GUARANTOR WITHOUT THE APPROVAL OF ANY OTHER
GUARANTOR AND WITHOUT AFFECTING THE OBLIGATIONS OF ANY OTHER GUARANTOR
HEREUNDER.


 


12.                                 WAIVERS; AMENDMENT.  (A)  NO FAILURE OR
DELAY OF THE ADMINISTRATIVE AGENT IN EXERCISING ANY POWER OR RIGHT HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUANCE  OF STEPS TO
ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT HEREUNDER AND OF THE OTHER SECURED PARTIES UNDER THE OTHER
LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR
CONSENT TO ANY DEPARTURE BY ANY GUARANTOR THEREFROM SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) BELOW, AND THEN
SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE PURPOSE FOR WHICH

 

5

--------------------------------------------------------------------------------


 

given.  No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice or demand in similar or other
circumstances.


 


(B)                                 NEITHER THIS AGREEMENT NOR ANY PROVISION
HEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO A WRITTEN AGREEMENT
ENTERED INTO BETWEEN THE GUARANTORS WITH RESPECT TO WHICH SUCH WAIVER, AMENDMENT
OR MODIFICATION RELATES AND THE ADMINISTRATIVE AGENT, WITH THE PRIOR WRITTEN
CONSENT OF THE REQUIRED LENDERS (EXCEPT AS OTHERWISE PROVIDED IN THE CREDIT
AGREEMENT).

 


13.                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 


14.                                 NOTICES.  ALL COMMUNICATIONS AND NOTICES
HEREUNDER SHALL BE IN WRITING AND GIVEN AS PROVIDED IN SECTION 10.01 OF THE
CREDIT AGREEMENT.  ALL COMMUNICATIONS AND NOTICES HEREUNDER TO EACH SUBSIDIARY
GUARANTOR SHALL BE GIVEN TO IT AT ITS ADDRESS SET FORTH IN SCHEDULE I.


 


15.                                 SURVIVAL OF AGREEMENT; SEVERABILITY. 
(A)  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE BY THE
GUARANTORS HEREIN AND IN THE CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR
DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE ADMINISTRATIVE
AGENT AND THE OTHER SECURED PARTIES AND SHALL SURVIVE THE MAKING BY THE LENDERS
OF THE LOANS AND THE ISSUANCE OF THE LETTERS OF CREDIT BY THE ISSUING BANK
REGARDLESS OF ANY INVESTIGATION MADE BY THE SECURED PARTIES OR ON THEIR BEHALF,
AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY OTHER FEE OR AMOUNT PAYABLE UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IS OUTSTANDING AND UNPAID OR THE LC
EXPOSURE DOES NOT EQUAL ZERO AND AS LONG AS THE COMMITMENTS HAVE NOT BEEN
TERMINATED.


 


(B)                                 IN THE EVENT ANY ONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHOULD BE
HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY
AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN AND THEREIN
SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY (IT BEING UNDERSTOOD THAT
THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT
IN AND OF ITSELF AFFECT THE VALIDITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION).  THE PARTIES SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE
THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE
ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID,
ILLEGAL OR UNENFORCEABLE PROVISIONS.


 


16.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF
WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT, AND SHALL BECOME
EFFECTIVE AS PROVIDED IN SECTION 11.  DELIVERY OF AN EXECUTED SIGNATURE PAGE TO
THIS AGREEMENT BY FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


17.                                 RULES OF INTERPRETATION.  THE RULES OF
INTERPRETATION SPECIFIED IN SECTION 1.03 OF THE CREDIT AGREEMENT SHALL BE
APPLICABLE TO THIS AGREEMENT.


 


18.                                 JURISDICTION; CONSENT TO SERVICE OF
PROCESS.  (A)  EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK
STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK
CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


 


(B)                                 EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(C)                                  EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


19.                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 19.

 

7

--------------------------------------------------------------------------------


 


20.                                 ADDITIONAL SUBSIDIARY GUARANTORS.  PURSUANT
TO SECTION 5.12 OF THE CREDIT AGREEMENT, EACH SUBSIDIARY LOAN PARTY (OTHER THAN
A FOREIGN SUBSIDIARY NOT ORGANIZED UNDER THE LAWS OF CANADA OR ANY PROVINCE
THEREOF) THAT WAS NOT IN EXISTENCE OR NOT A SUBSIDIARY LOAN PARTY ON THE DATE OF
THE CREDIT AGREEMENT IS REQUIRED TO ENTER INTO THIS AGREEMENT AS A SUBSIDIARY
GUARANTOR UPON BECOMING A SUBSIDIARY LOAN PARTY.  UPON EXECUTION AND DELIVERY
AFTER THE DATE HEREOF BY THE ADMINISTRATIVE AGENT AND SUCH A SUBSIDIARY OF AN
INSTRUMENT IN THE FORM OF ANNEX 1, SUCH SUBSIDIARY SHALL BECOME A SUBSIDIARY
GUARANTOR HEREUNDER WITH THE SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED AS A
SUBSIDIARY GUARANTOR HEREIN.  THE EXECUTION AND DELIVERY OF ANY INSTRUMENT
ADDING AN ADDITIONAL SUBSIDIARY GUARANTOR AS A PARTY TO THIS AGREEMENT SHALL NOT
REQUIRE THE CONSENT OF ANY OTHER SUBSIDIARY GUARANTOR HEREUNDER.  THE RIGHTS AND
OBLIGATIONS OF EACH SUBSIDIARY GUARANTOR HEREUNDER SHALL REMAIN IN FULL FORCE
AND EFFECT NOTWITHSTANDING THE ADDITION OF ANY NEW SUBSIDIARY GUARANTOR AS A
PARTY TO THIS AGREEMENT.


 


21.                                 RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS
HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT
PERMITTED BY LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL,
TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER INDEBTEDNESS AT
ANY TIME OWING BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT
OF ANY GUARANTOR AGAINST ANY OR ALL THE OBLIGATIONS OF SUCH GUARANTOR NOW OR
HEREAFTER EXISTING UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS HELD BY
SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY
DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND ALTHOUGH SUCH
OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER THIS SECTION 21
ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF)
WHICH SUCH LENDER MAY HAVE.


 


22.                                 TAXES.  ANY AND ALL PAYMENTS BY OR ON
ACCOUNT OF ANY OBLIGATION OF THE BORROWERS HEREUNDER SHALL BE MADE FREE AND
CLEAR OF AND WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES;
PROVIDED THAT IF ANY GUARANTOR SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES
OR OTHER TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED
AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT, LENDER OR ISSUING BANK (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO
THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) SUCH
GUARANTOR SHALL MAKE SUCH DEDUCTIONS AND (III) SUCH GUARANTOR SHALL PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


 


23.                                 CONVERSION OF CURRENCIES.  (A)  IF, FOR THE
PURPOSE OF OBTAINING JUDGMENT IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM
OWING HEREUNDER IN ONE CURRENCY INTO ANOTHER CURRENCY, EACH PARTY HERETO AGREES,
TO THE FULLEST EXTENT THAT IT MAY EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE
USED SHALL BE THAT AT WHICH IN ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE
RELEVANT JURISDICTION THE FIRST CURRENCY COULD BE PURCHASED WITH SUCH OTHER
CURRENCY ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE DAY ON WHICH FINAL
JUDGMENT IS GIVEN.


 


(B)                                 THE OBLIGATIONS OF THE GUARANTORS IN RESPECT
OF ANY SUM DUE TO ANY PARTY HERETO OR ANY HOLDER OF THE OBLIGATIONS OWING
HEREUNDER (THE “APPLICABLE CREDITOR”)

 

8

--------------------------------------------------------------------------------


 

shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum is stated to be due hereunder (the
“Agreement Currency”), be discharged only to the extent that, on the Business
Day following receipt by the Applicable Creditor of any sum adjudged to be so
due in the Judgment Currency, the Applicable Creditor may in accordance with
normal banking procedures in the relevant jurisdiction purchase the Agreement
Currency with the Judgment Currency; if the amount of the Agreement Currency so
purchased is less than the sum originally due to the Applicable Creditor in the
Agreement Currency, each of the Guarantors agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Applicable Creditor against
such loss.  The obligations of the Guarantors contained in this Section 23 shall
survive the termination of this Agreement and the payment of all other amounts
owing hereunder.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

PLIANT CORPORATION,

 

 

 

By

 

 

 

 

Name: Brian E. Johnson

 

 

Title: Executive Vice-President

 

 

 

 

 

UNIPLAST INDUSTRIES CO.,

 

 

 

By

 

 

 

 

Name: Brian E. Johnson

 

 

Title:Executive Vice-President

 

 

 

 

 

EACH OF THE SUBSIDIARIES LISTED
ON SCHEDULE I HERETO,

 

 

 

By

 

 

 

 

Name: Brian E. Johnson

 

 

Title:Executive Vice-President

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch, as
Administrative Agent,

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

10

--------------------------------------------------------------------------------


 

SCHEDULE I TO THE
GUARANTEE AGREEMENT

 

Subsidiary Guarantor

 

[Address]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO THE
GUARANTEE AGREEMENT

 

SUPPLEMENT NO.  dated as of                   , to the Guarantee Agreement dated
as of February 17, 2004, among PLIANT CORPORATION, a Utah corporation (the
“Parent Borrower”), UNIPLAST INDUSTRIES CO., a Nova Scotia company (the
“Canadian Subsidiary Borrower”), each of the subsidiaries of the Parent Borrower
listed on Schedule I thereto (the Canadian Borrower and each such subsidiary
individually, a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”), and CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands
Branch, as administrative agent (the “Administrative Agent”) for the Lenders
under the Credit Agreement referred to below.

 

A.  Reference is made to the Credit Agreement dated as of February 17, 2004, (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Parent Borrower, the subsidiaries of the Parent Borrower
party thereto as domestic subsidiary borrowers, the Canadian Subsidiary
Borrower, the lenders from time to time party thereto (the “Lenders”), the
Administrative Agent, Deutsche Bank Trust Company Americas, as collateral agent,
General Electric Capital Corporation, as co-collateral agent, and JPMorgan Chase
Bank, as syndication agent.  Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

B. The Parent Borrower and the Subsidiary Guarantors have entered into the
Guarantee Agreement in order to induce the Lenders to make Loans and the Issuing
Bank to issue Letters of Credit.  Pursuant to Section 5.12 of the Credit
Agreement, each Subsidiary Loan Party (other than a Foreign Subsidiary not
organized under the laws of Canada or any province thereof) that was not in
existence or not a Subsidiary Loan Party on the date of the Credit Agreement is
required to enter into the Guarantee Agreement as a Subsidiary Guarantor upon
becoming a Subsidiary Loan Party.  Section 20 of the Guarantee Agreement
provides that additional Subsidiaries of the Parent Borrower may become
Subsidiary Guarantors under the Guarantee Agreement by execution and delivery of
an instrument in the form of this Supplement.  The undersigned Subsidiary of the
Parent Borrower (the “New Subsidiary Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor under the Guarantee Agreement in order to induce the Lenders to make
additional Loans and the Issuing Bank to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued.

 

Accordingly, the Administrative Agent and the New Subsidiary Guarantor agree as
follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.  In accordance with Section 20 of the Guarantee Agreement, the New
Subsidiary Guarantor by its signature below becomes a Subsidiary Guarantor under
the Guarantee Agreement with the same force and effect as if originally named
therein as a Subsidiary Guarantor and the New Subsidiary Guarantor hereby
(a) agrees to all the terms and provisions of the Guarantee Agreement applicable
to it as a Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Subsidiary Guarantor
thereunder are true and correct on and as of the date hereof.  Each reference to
a “Subsidiary Guarantor” or “Guarantor” in the Guarantee Agreement shall be
deemed to include the New Subsidiary Guarantor.  The Guarantee Agreement is
hereby incorporated herein by reference.

 

SECTION 2.  The New Subsidiary Guarantor represents and warrants to the
Administrative Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Subsidiary Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction).  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the Guarantee Agreement.  All communications
and notices hereunder to the New Subsidiary Guarantor shall be given to it at
the address set forth under its signature below, with a copy to the Parent
Borrower.

 

2

--------------------------------------------------------------------------------


 

SECTION 8.  The New Subsidiary Guarantor agrees to reimburse the Administrative
Agent for its out-of-pocket expenses in connection with this Supplement,
including the fees, disbursements and other charges of counsel for the
Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Administrative Agent
have duly executed this Supplement to the Guarantee Agreement as of the day and
year first above written.

 

 

 

[NAME OF NEW SUBSIDIARY GUARANTOR],

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch, as
Administrative Agent,

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------